743 N.W.2d 55 (2008)
Kent A. McNEIL, Franklin E. Fisher, Roger Griffin, Scott Way, and Jeff Legato, Plaintiffs-Appellants,
v.
CHARLEVOIX COUNTY and Northwest Michigan Community Health Agency, Defendants-Appellees.
Docket No. 134437. COA No. 272410.
Supreme Court of Michigan.
January 11, 2008.
On order of the Court, the application for leave to appeal the June 5, 2007 judgment of the Court of Appeals is considered and, on the Court's own motion pursuant to MCR 7.316(A)(3), the Court DIRECTS each party to file a supplemental brief no later than 28 days after the date of this order addressing whether MCL 333.2441(1) amounts to an improper delegation of legislative authority under relevant legal principles, including those at issue in Taylor v. Gate Pharmaceuticals, 468 Mich. 1, 10 n. 9, 658 N.W.2d 127 (2003), and Blue Cross & Blue Shield of Michigan v. Governor, 422 Mich. 1, 51, 367 N.W.2d 1 (1985).
The Attorney General, the Michigan Municipal League, and the Michigan Townships Association are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the issues presented in this case may move *56 the Court for permission to file briefs amicus curiae.